Citation Nr: 0215246	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-16 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 RO decision which denied the 
veteran's claim of service connection for prostate cancer.  
It is noted that the Board previously denied this claim in 
1997.  In view of the fact that there was a change in the 
pertinent regulations, de novo review of the claim is now 
required.


FINDING OF FACT

The evidence shows that the veteran's prostate cancer began 
many years after service and is not attributable to any 
injury, disease, or incident of service, including exposure 
to ionizing radiation.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor can it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1944 to May 1946.

A review of the veteran's service medical records shows that 
his May 1944 preenlistment examination shows that his 
genitourinary system was normal.  Surgeon General reports 
indicate that he was hospitalized in May 1945 for treatment 
of a penetrating wound of the leg.  On separation examination 
in May 1946, he reported a history of several episodes of 
malaria and backaches during service.  He reported subjective 
complaints of continued back pain upon physical exertion.  
The examination was negative for any genitourinary pathology.

At a 1990 VA examination, it was noted that the veteran's 
prostate was +1 and benign.

In 1991, the veteran underwent biopsies of his prostate, and 
it was noted that he had moderately differentiated 
adenocarcinoma.  In October 1991, he underwent a radical 
retropubic prostatectomy. 

VA outpatient treatment records, dated in the mid 1990s and 
2000, generally show diagnoses including prostate carcinoma 
and a prior history of radiation exposure.  

At a March 1994 RO hearing, the veteran testified that he had 
been stationed in Hiroshima for three months in 1945 and his 
camp was located about 5 miles from where the atom bomb was 
detonated.  He said he had been assigned to the motor pool.  
While in Hiroshima, he said, he drank the water and was 
exposed to dust; and he said he experienced health problems, 
including back problems.  He said he began having prostate 
problems in 1987 or 1988 and underwent surgery in 1991. 

By a March 1997 Board decision, service connection for 
prostate cancer was denied. 

In a September 1999 letter, an employee of the Defense Threat 
Reduction Agency's (DTRA) Nuclear Test Personnel Review, 
indicated that historical records confirmed that the veteran 
was a member of the American occupation forces in Japan 
following World War II.  It was noted that the veteran had 
been assigned to "D" Company, 186th Infantry Regiment, and 
was present in the VA defined Hiroshima area from October 6, 
to December 24, 1945.  It was noted that a scientific dose 
reconstruction titled Radiation Dose Reconstruction U.S. 
Occupation Forces in Hiroshima and Nagasaki, Japan, 1945-1946 
(DNA 5521F), determined the maximum possible radiation dose 
that might have been received by any individual who was 
either at Hiroshima or Nagasaki for the full duration of the 
American occupation (September 1945 to June 1946 for Nagasaki 
and September 1945 to March 1946 for Hiroshima).  It was 
noted that using all possible "worse case" assumptions, the 
maximum possible dose for any individual serviceman might 
have received from external radiation, inhalation and 
ingestion, is less than 1 rem.  This does not mean that any 
individual approached that level of exposure.  In fact, it 
was noted that it was probable that the great majority of 
servicemen assigned to the Hiroshima and Nagasaki occupation 
forces received no radiation exposure whatsoever, and the 
highest dose received by anyone was a few tens of milirem. 

In a November 1999 statement, the Chief Public Health and 
Environmental Hazard Officer indicated that the DTRA had 
estimated that the veteran was exposed to a dose of ionizing 
radiation of less than 1 rem during military service.  
Further, it was noted that the Number 6, 1988, panel report 
of the Committee on Interagency Radiation Research and Policy 
Coordination Science does not provide screening doses for 
prostate cancer.  It was pointed out that the sensitivity of 
the prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  Given the 
aforementioned, it was opined that it was unlikely that the 
veteran's prostate cancer could be attributed to exposure to 
ionizing radiation in service. 

In a November 1999 letter, the Director of Compensation and 
Pension Service (Director of C&P Service), indicated that a 
medical opinion had been received from the Under Secretary of 
Health, discussed above, which was to the effect that it was 
unlikely that the veteran's prostate cancer resulted from 
exposure to ionizing radiation in service.  It was also noted 
that the veteran's disease (prostate cancer) was first 
diagnosed approximately 45 years after his last exposure, and 
that the DTRA had advised that the veteran was exposed to 
less than one rem of radiation.  It was noted that the 
Committee on Interagency Radiation Research and Policy 
Coordination Science Panel Report did not provide screening 
doses for prostate cancer, and that the sensitivity of the 
prostate to radiation carcinogenesis appeared to be 
relatively low and not clearly established.  As a result of 
the aforementioned opinion and following a review of the 
evidence in its entirely, it was the Director's opinion that 
there is no reasonable possibility that the veteran's 
prostate cancer was the result of radiation exposure. 

During a September 2000 RO hearing, the veteran testified 
that he had been stationed in Hiroshima for three months, 
beginning in October 1945.  He said that his headquarters 
were about 5 miles from ground zero, and that he had been to 
ground zero many times.  He said he had duty in the motor 
pool and serviced trucks and vehicles.  He said the vehicles 
he worked on were covered with dust, and at times he was 
covered with dust.  He also said he became ill while in 
Japan, and his symptoms including vomiting and back pain.  He 
said he went to sick call once in Nagoya, but was never given 
any medication.  Two or three years after service, he said, 
he got very sick but was not able to get treatment at a VA 
facility as such was 125 mile away.  He said he had his 
prostate removed in 1991. 

In a January 2001 letter to Senator Daschle, the National 
Personnel Records Center (NPRC) indicated that the veteran's 
military medical records were not on file.  It was noted that 
if the records had been at the Center in July 1973, it would 
have been in the area that suffered the most damage in the 
fire.  It was also noted that there were other alternate 
sources of records and that it could not reconstruct any 
medical records.  

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the December 1999 
rating decision and of the reasons and bases for the denial 
of this claim.  The Board concludes that the discussions in 
the rating decision, statements of the case (issued in 
January 2000), and supplemental statements of the case 
(issued in October 2000) informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, the veteran's medical records have 
been obtained; radiation dose estimates were rendered based 
on his active service; and the Chief of the Public Health and 
Environmental Hazards Office offered an opinion as to whether 
the veteran's claimed disability was related to his inservice 
radiation exposure.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of his claim.  It is 
noted that not all of the veteran's service medical records 
are on file as they were apparently destroyed in a fire at 
the NPRC.  It is noted that there are other pertinent records 
on file including Surgeon General records and personnel 
records.  In a case where records once in the hands of the 
government are lost or destroyed, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  The Board finds that the evidence on 
file is adequate to evaluate his claim for service connection 
for prostate cancer.  In addition, the veteran was afforded 
multiple personal hearings before RO personnel.  During these 
hearings, the veteran was given ample opportunity to present 
testimony in support of his claim. 

The SOC and SSOC provided notice to the veteran of what the 
evidence of record revealed.  Additionally, these documents 
provided notice why this evidence was insufficient to award 
service connection for prostate cancer.  An August 2002 
letter informed him that the RO was certifying the appeal; 
thus, the veteran could not reasonably expect further 
development of his claim.  It is also noted that he was 
informed that he could submit additional evidence.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  

As noted, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Service connection 
for a malignant tumor may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under the provisions of 38 U.S.C.A. § 1112(c), service 
incurrence may be presumed for certain listed diseases in a 
"radiation-exposed veteran."  A radiation exposed veteran is 
a veteran who participated in a radiation-risk activity while 
on active duty.  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 
3.309(d)(3)(i).  Radiation risk activity means either on site 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan, between August 6, 1945, and July 1, 1946; or 
internment as a prisoner of war in Japan during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of veterans who occupied 
Hiroshima or Nagasaki, Japan, as described above.  38 
U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. §§ 3.309(d)(3)(ii).  
Prostate cancer is not recognized as diseases specific to 
radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).

In order to establish a claim under 38 C.F.R. § 3.111(b), the 
veteran must first have been exposed to ionizing radiation 
while in service.  Second, he must have subsequently 
developed one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2).  Finally, the disease must have become 
manifest during the requisite latency period.  38 C.F.R. 
§ 3.311(b)(5).  Prostate cancer is among the listed 
radiogenic diseases.  Specifically, prostate cancer must 
become manifest 5 years or more after radiation exposure.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that the 
radiogenic diseases found at 38 C.F.R. § 3.311(b)(2) were not 
intended to be an exclusive list of diseases warranting 
service connection.  The Federal Circuit also held that when 
a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  In 
such cases, a claimant must be given the opportunity to prove 
that exposure to ionizing radiation during service actually 
caused a claimed disability and that service connection is 
therefore warranted under 38 U.S.C.A. §§ 1110, 1131 and 38 
C.F.R. § 3.303(d).  The Secretary then published a final rule 
amending 38 C.F.R. § 3.311, thereby implementing the Federal 
Circuit's decision to allow a claimant to establish direct 
service connection even if the condition is not radiogenic 
under 38 C.F.R. § 3.311.  60 Fed. Reg. 9627-28 (February 21, 
1995).  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993).

Now, the Board will carefully review the veteran's appeal 
under all of the aforementioned legal theories.  

First, with regard to direct and presumptive service 
connection (without consideration of any claimed radiation 
exposure), it is noted that there were no complaints, 
treatment, or diagnoses pertaining to the prostate during the 
veteran's period of active duty.  Notably, at the time of his 
enlistment and separation examinations, his genitourinary 
system was normal.  There is no medical evidence showing 
prostate cancer within one year after his service separation.  
Rather, prostate cancer was first manifested in the 1990s, 
several decades after his service separation.  Further, there 
is no competent medical evidence showing that prostate 
cancer, first diagnosed many years after service, is related 
to service.  38 C.F.R. § 3.309(d).  In sum, the veteran's 
claim for prostate cancer based on direct and presumptive 
service connection (without any consideration to any 
radiation exposure) must be denied.

Second, with regard to the veteran's allegations of radiation 
exposure, it is noted that there is corroborative evidence on 
file from DTRA indicating that the veteran was a confirmed 
participant in the U.S. occupation of Hiroshima, Japan, 
following World War II.  38 C.F.R. § 3.309(d)(3)(ii)(B).  As 
such, it is concluded that the veteran did indeed participate 
in a "radiation-risk activity."  Prostate cancer is not, 
however, included in the list of conditions that may be 
presumptively service-connected by an individual who 
participated in a radiation-risk activity as set forth at 38 
C.F.R. § 3.309(d).  Thus, the veteran may not prevail on this 
basis as he fails to have one of the recognized diseases 
specific to radiation-exposed veterans.  

Third, with regard to the veteran's allegation of having a 
"radiogenic disease," it is noted that prostate cancer is 
indeed recognized by VA as a radiogenic disease.  In the 
veteran's case, prostate cancer did manifest within the 
requisite time period, i.e. more than 5 years after service.  
Since the veteran was a confirmed participant in the U.S. 
occupation of Hiroshima, Japan following World War II and has 
a known radiogenic disease, namely prostate cancer, which 
became manifest in the requisite time period, the case was 
forwarded to the DTRA for a radiation dose assessment.  DTRA 
concluded in a 1999 statement that while the veteran was 
exposed to radiation during active duty, such exposure was 
negligible-in the range of tens of milirems to a "worse 
case scenario" of less than 1.0 rem.  VA regulations, 
however, dictate that the Board will presume that the veteran 
was exposed to the highest level of the dose range reported.  
See 38 C.F.R. § 3.311(a)(1).

Following the receipt of the radiation dose estimate, the 
case was forwarded to the Under Secretary of Health who 
forwarded the opinion request to the Chief of the Public 
Health and Environmental Hazards Office.  38 C.F.R. 
§ 3.111(c).  The Chief indicated in a November 1999 statement 
that it was her considered opinion that the veteran's 
prostate cancer could not be attributed to exposure to 
ionizing radiation in service.  It was noted that this 
opinion was based on, among other things, the veteran's level 
of radiation exposure as well as scientific studies.  In a 
subsequent statement, the Director of C&P Service similarly 
indicated that there was no reasonable possibility that the 
veteran's disability was the result of such exposure.  
38 C.F.R. § 3.111(c)(ii).  The Director noted that his 
opinion was based on the Chief's opinion as a well as a 
review of the claims folder.  (In view of the fact that there 
was no conflicting evidence on file, that decision was 
supportable.)  Stone v. Gober, 14 Vet. App. 116, 120 (2000).  
The Board finds the opinion from the Chief as highly 
probative as she has the requisite expertise of a medical 
professional to render an opinion regarding the health 
effects of any radiation exposure. 

During the course of the veteran's appeal he submitted 
articles regarding the health effects of radiation exposure.  
These articles do not reference the veteran, are not 
concerned with the facts of his particular service and 
medical history, and are otherwise too generic to constitute 
competent medical evidence in support of his claim.  See 
Sacks v. West, 11 Vet. App. 314 (1998), Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 
(1996).

Conversely, the dose estimate provided by DTRA and the 
opinion of the Chief of Public Health and Environmental 
Hazards Office are of great probative value.  The DTRA's dose 
estimate was based on the nature of his service as well as 
sound scientific studies.  Further, the Chief's opinion is 
based on the veteran's radiation dose estimate as well as 
recent scientific studies.  With due consideration of the 
pertinent evidence on file, including the aforementioned, 
service connection for prostate cancer, may not be 
established on the basis of being a radiogenic disease. 

In sum, there is no evidence linking any post-service 
diagnosis of prostate cancer to the veteran's active military 
service or to any incident therein, including any possible 
radiation exposure.  The preponderance of the evidence is 
against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).


ORDER

Service connection for prostate cancer is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

